DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All references have been considered except for the ones that have crossed off.  These Foreign documents were not found in the parents or the instant case.  An initialed copy of the PTO-1449 is enclosed.
Specification
The disclosure is objected to because of the following informalities: 
The use of the trademarks, which are a trade name or a mark used in commerce, on at least pages 18 and 26 has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant is required to (1) review the entire specification or trademarks, (2) capitalize them and (3) include the proper symbols.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       A.  Claim 17 contains two trademark/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  The Examiner suggests the deletion of the trademark names.
This claim depends upon a cancelled claim.  For the purposes of this action, it is assumed that claim 10 depends from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10, 12 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over De Weers et al US 7829673 in view of Presta US 6737056, Lejuene et al US 20110293606, Thomas et al Cancer vol. 106 p. 1569 (2006), Pui et al Nature Reviews vol. 6 p. 149 (2007), Hansen et al US 20100068136 and Drachman et al US 2009/0304687.
De Weers et al discloses antibodies to CD38 for the treatment of CD38 mediated disorders and specifically discloses the treatment of ALL (acute lymphoblastic lymphoma) (see summary, col. 9-10, 42-43, 55-63 and 127-128).  The antibodies include mab-005 which has SEQ ID NO.12, 17-20 and 13-15 (which are applicant's SEQ ID NO. 4-11, respectively) (col. 3-4 and 19-20).  The antibodies mediate ADCC and CDC (col. 6 and 84-88).  The isotypes of the IgG can be IgG1, IgG2, IgG3 and IgG4 (col. 7, 18 and 51).  The reference also discloses that Fc variants can be used to induce ADCC and CDC (col. 84-88).  These include a substitution at amino acid 256 of the Fc (col. 83, lines 60-65).    The antibodies can be used in combination with a variety of different chemotherapeutic agents and the reference specifically mentions cyclophosphamide and prednisone and radiotherapy (col. 133-140).  The compounds can be administered simultaneously, separately or sequentially (col. 133, lines 15-25). 
	The only difference between the instant invention and the reference is the combination with CHOP, the specific mutations in the Fc regions and the specific resistances to the standard treatment regimes. 
Presta discloses the use of Fc variants wherein the specific mutations in the Fc region (which are the same as applicant’s mutations in claim 5) result in a more effective binding to Fc gamma receptor which mediates ADCC (see summary and entire reference).  The reference also discloses that the Fc region mediates ADCC and phagocytosis (reads on antibody dependent phagocytosis(ADCP)) (col. 10, lines 25+).
Lejeune et al discloses the use of anti-CD38 antibodies and that these can be used to treat cancer which are resistant to commonly used anti-cancer agents (paragraph 38).
Commonly used anti-cancer treatments for ALL are known in the art.  Thomas et al discloses that ALL accounts for 1-5% of NHL and treatments include a combination of rituximab with CHOP (i.e. R-CHOP) or rituximab with hyper-CVAD (hyperfractionated cyclophosphamide, vincristine, doxorubicin, dexamethasone and cytarabine (page 1569 (first full paragraph after “keywords”, Table 1 and page 1570, second column, first full paragraph and entire reference).  Pui et al discloses common treatments for ALL include rituximab (p. 157), prednisone, vincristine, doxorubicin, etoposide and ifosfamide (Table 1 and entire reference).  Hansen et al (paragraph 143) disclose that CHOP is the standard treatment for NHL and B-cell malignancies and Drachman et al also discloses that CHOP, R-CHOP. ICE and R-ICE (paragraphs 229-230) are treatments for NHL and B-cell malignancies.  
Since the primary reference discloses the treatment of ALL (acute lymphoblastic lymphoma) with anti-CD38 antibody mab-005 in combination with chemotherapeutic agents and since Thomas et al, Hansen et al and Drachman et al disclose that CHOP is a known treatment for ALL, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the mab-005 with CHOP for the treatment of ALL with the expected benefit of treating ALL.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents for the treatment of ALL.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  The order of addition is also obvious in view De Weers et al because they teach that the order of addition can be separately, sequentially or simultaneously.  
Furthermore, it also would have been obvious to include the Fc mutations of Presta in the antibody of De Weers et al because DeWeers et al discloses that Fc mutations can be used to induce ADCC and CDC and Presta discloses different mutations for the same purpose.  
With respect to the treatments of cancers which are resistant to therapies (claims 15-21), Thomas et al, Pui et al, Hansen et al and Drachman et al all disclose that rituximab with CHOP (i.e. R-CHOP) or rituximab with hyper-CVAD (hyperfractionated cyclophosphamide, vincristine, doxorubicin, dexamethasone and cytarabine, rituximab, prednisone, vincristine, doxorubicin, etoposide and ifosfamide, CHOP, R-CHOP. ICE and R-ICE are all known therapies for NHL malignancies and ALL if a form of NHL malignancy (Thomas et al).  Since Lejuene et al discloses the use of anti-CD38 antibodies for treating cancer which are resistant to commonly used anti-cancer agents and since the agents of applicant’s claim 15-21 are used for ALL treatment, it would have been obvious to use mab-005, which DeWeers et al discloses treats ALL, for the treatment of ALL which is resistant to the commonly used anti-cancer agents.
With respect to claim 12, the sequence recited in these claims are full length heavy and light chains.  Since DeWeers et al discloses intact, full length antibodies of mab-005, these would inherently have Fc regions and the mere sequencing of these regions does not it patentable (MPEP 2112(I)).  
	It is noted that applicants have a showing of unexpected results in the specification in Examples 1-4.  These unexpected results are only shown for Daratumumab (SEQ ID NO. 4-13) in combination with CHOP for the treatment of BL and DLBCL.  The is no showing of unexpected results using the combination for the treatment of ALL.





Claims 1-5, 10, 12 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al US 20120201827 in view of Presta US 6737056, Lejuene et al US 20110293606, Thomas et al Cancer vol. 106 p. 1569 (2006), Pui et al Nature Reviews vol. 6 p. 149 (2007), Hansen et al US 20100068136,  Drachman et al US 2009/0304687 and De Weers et al US 20090148449.
	Elias et al discloses anti CD38 antibodies that bind human CD38 and are used in pharmaceutical compositions for the treatment of CD38-related disorders (abstract, summary and paragraphs 157+).  The CD38 diseases specifically mentioned include hematological cancers such as ALL (paragraphs 10 and 165-182). The antibodies comprise VH or SEQ ID NO. 24 and a VL of SEQ ID NO. 25 (which are applicant’s SEQ ID NO. 4 and 5, respectively, and contain the CDRs of applicant’s SEQ ID NO. 6-8 and 9-11, respectively).  The antibodies isotypes include IgG1, IgG2, IgG3 and IgG4 (paragraph 62).  The antibodies can be glycosylated the preferred engineered form is the afucosylated antibody which is 90-98% fucose free (paragraphs 123-130) (reads on applicant's claim 4).  The antibodies can also have Fc variants which has at least one amino acid modification in the Fc region to induce ADCC or CDC (paragraphs 102, 109).  The antibodies kill the CD38 positive cells through the CDC or ADCC pathways (paragraph 159).  The reference also discloses that the current standard of case for leukemia patients can result in relapses and that the antibodies of their invention can be used to treat such relapses (paragraph 171).  The antibodies can be used in combination with other chemotherapeutics and the reference specifically mentions cyclophosphamide and doxorubicin (paragraphs 212-213). See examples for in vitro killing of CD38 cells. 
	The only difference between the instant invention and the reference is the combination with CHOP (cyclophosphamide, doxorubicin, prednisone and vincristine), the specific mutations in the Fc regions, the order of addition, the further treatment with radiation and the specific resistances to the standard treatment regimes. 
Presta discloses the use of Fc variants wherein the specific mutations in the Fc region (which are the same as applicant’s mutations in claim 5) result in a more effective binding to Fc gamma receptor which mediates ADCC (see summary and entire reference).  The reference also discloses that the Fc region mediates ADCC and phagocytosis (reads on antibody dependent phagocytosis(ADCP)) (col. 10, lines 25+).
Lejeune et al discloses the use of anti-CD38 antibodies and that these can be used to treat cancer which are resistant to commonly used anti-cancer agents (paragraph 38).
Commonly used anti-cancer treatments for ALL are known in the art.  Thomas et al discloses that ALL accounts for 1-5% of NHL and treatments include a combination of rituximab with CHOP (i.e. R-CHOP) or rituximab with hyper-CVAD (hyperfractionated cyclophosphamide, vincristine, doxorubicin, dexamethasone and cytarabine (page 1569 (first full paragraph after “keywords”, Table 1 and page 1570, second column, first full paragraph and entire reference).  Pui et al discloses common treatments for ALL include rituximab (p. 157), prednisone, vincristine, doxorubicin, etoposide and ifosfamide (Table 1 and entire reference).  Hansen et al (paragraph 143) disclose that CHOP is the standard treatment for NHL and B-cell malignancies and Drachman et al also discloses that CHOP, R-CHOP. ICE and R-ICE (paragraphs 229-230) are treatments for NHL and B-cell malignancies.  
De Weers et al discloses anti-CD38 antibodies their use in the treatment of CD38 disorders (paragraphs 1025+).  The reference specifically mentions the treatment of FL, MCL, NHL and DLBCL (diffuse large B cell lymphoma) in addition to the treatments of ALL (acute lymphoblastic lymphoma), multiple myeloma and Burkitt’s lymphoma (paragraph 1028).  The reference also discloses the combination treatment with a variety of chemotherapeutic agents as specifically mentions cyclophosphamide, doxorubicin, prednisone and vincristine (but not the combination resulting in CHOP) (pargraphs 1077, 1079, 1080, 1081, 1096) and also specifically mention further treatment with radiation (pargraph 1119-35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph) and that the compounds can be administered separately, sequentially or simultaneously (paragraph 1147).   
	Since the primary reference discloses the treatment of ALL (acute lymphoblastic lymphoma) with anti-CD38 antibody  (which reads on applicant’s claimed antibody) in combination with chemotherapeutic agents and since Thomas et al, Hansen et al and Drachman et al disclose that CHOP is a known treatment for ALL, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the anti-CD38 antibody of Elias et al with CHOP for the treatment of ALL with the expected benefit of treating ALL.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents for the treatment of ALL.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  The order of addition and combination with radiation is also obvious in view De Weers et al because they teach that the order of addition can be separately, sequentially or simultaneously.  
Furthermore, it also would have been obvious to include the Fc mutations of Presta in the antibody of De Weers et al because DeWeers et al discloses that Fc mutations can be used to induce ADCC and CDC and Presta discloses different mutations for the same purpose.  
With respect to the treatments of cancers which are resistant to therapies (claims 15-21), Thomas et al, Pui et al, Hansen et al and Drachman et al all disclose that rituximab with CHOP (i.e. R-CHOP) or rituximab with hyper-CVAD (hyperfractionated cyclophosphamide, vincristine, doxorubicin, dexamethasone and cytarabine, rituximab, prednisone, vincristine, doxorubicin, etoposide and ifosfamide, CHOP, R-CHOP. ICE and R-ICE are all known therapies for NHL malignancies and ALL if a form of NHL malignancy (Thomas et al).  Since Lejuene et al discloses the use of anti-CD38 antibodies for treating cancer which are resistant to commonly used anti-cancer agents and since the agents of applicant’s claim 15-21 are used for ALL treatment, it would have been obvious to use the anti-CD38 of Elias et al, which treats ALL, for the treatment of ALL which is resistant to the commonly used anti-cancer agents.
With respect to claim 12, the sequence recited in these claims are full length heavy and light chains.  Since Elias et al discloses intact, full length antibodies oftheir anti-CD38 antibody, these would inherently have Fc regions and the mere sequencing of these regions does not it patentable (MPEP 2112(I)).  
	It is noted that applicants have a showing of unexpected results in the specification in Examples 1-4.  These unexpected results are only shown for Daratumumab (SEQ ID NO. 4-13) in combination with CHOP for the treatment of BL and DLBCL.  The is no showing of unexpected results using the combination for the treatment of ALL.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Over Doshi US 10,556,961

Claims 1-5, 10, 12 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,556,961 (Doshi) in view of Lejuene et al US 20110293606, Thomas et al Cancer vol. 106 p. 1569 (2006), Pui et al Nature Reviews vol. 6 p. 149 (2007), Hansen et al US 20100068136 and  Drachman et al US 2009/0304687.
The claims of Doshi are directed to anti-CD38 antibodies that treat relapsed or refractory ALL through ADCC, CDC or ADCP wherein the antibody can comprise CDRs of SEQ ID NO. 6-11 (which are applicant's (SEQ ID NO. 6-11), VH and VL of SEQ ID NO. 4 and 5, respectively (which are applicant's SEQ ID NO. 4 and 5, respectively) and HC and LC of SEQ ID NO. 12 and 13, respectively (which are applicant’s SEQ ID NO. 12 and 13, respectively) in combination with vincristine.  The claims of Doshi also claim the same Fc mutations are applicant and the same amount of fucosylation as applicant. The claims also state that the antibody can be administered with vincristine or radiotherapy and the administration can be separate, sequential or simultaneous. The antibodies are administered to patients who are resistant to BCR-ABL kinase inhibitor.
The only difference between the instant invention and the reference is the combination with CHOP (cyclophosphamide, doxorubicin, prednisone and vincristine) and the specific resistances to the treatment regimes. 
Lejeune et al discloses the use of anti-CD38 antibodies and that these can be used to treat cancer which are resistant to commonly used anti-cancer agents (paragraph 38).
Commonly used anti-cancer treatments for ALL are known in the art.  Thomas et al discloses that ALL accounts for 1-5% of NHL and treatments include a combination of rituximab with CHOP (i.e. R-CHOP) or rituximab with hyper-CVAD (hyperfractionated cyclophosphamide, vincristine, doxorubicin, dexamethasone and cytarabine (page 1569 (first full paragraph after “keywords”, Table 1 and page 1570, second column, first full paragraph and entire reference).  Pui et al discloses common treatments for ALL include rituximab (p. 157), prednisone, vincristine, doxorubicin, etoposide and ifosfamide (Table 1 and entire reference).  Hansen et al (paragraph 143) disclose that CHOP is the standard treatment for NHL and B-cell malignancies and Drachman et al also discloses that CHOP, R-CHOP. ICE and R-ICE (paragraphs 229-230) are treatments for NHL and B-cell malignancies.  
	Thus, since the claims of Doshi claim that the anti-CD38 antibodies (which is the same as applicant’s) can be used for the treatment of relapsed or refractory ALL and CHOP is a known therapy for ALL and since Lejuene et al discloses the use of anti-CD38 antibodies and that these can be used to treat cancer which are resistant to commonly used anti-cancer agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the anti-CD38 antibodies of Doshi with CHOP because both are used for the treatment of the ALL and because Lejuene et al shows that antibodies which treat ALL can be used to treat resistant ALL.  While Doshi et al does include the use of vincristine in their claim, the claim is claimed with open language and therefore can include the addition of other chemotherapeutics and the addition of cyclophosphamide, doxorubicin and prednisone would be obvious in view of Hansen et al, Thomas et al and Drachman et al.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents for the treatment of ALL.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer. 
	With respect to the claims of Doshi et al being limited to relapsed and refractory ALL, it is the Examiner’s position that treatment of ALL (as currently claimed) encompasses relapsed and refractory ALL.
With respect to the treatments of cancers which are resistant to therapies (claims 15-21), Thomas et al, Pui et al, Hansen et al and Drachman et al all disclose that rituximab with CHOP (i.e. R-CHOP) or rituximab with hyper-CVAD (hyperfractionated cyclophosphamide, vincristine, doxorubicin, dexamethasone and cytarabine, rituximab, prednisone, vincristine, doxorubicin, etoposide and ifosfamide, CHOP, R-CHOP. ICE and R-ICE are all known therapies for NHL malignancies and ALL if a form of NHL malignancy (Thomas et al).  Since Lejuene et al discloses the use of anti-CD38 antibodies for treating cancer which are resistant to commonly used anti-cancer agents and since the agents of applicant’s claim 15-21 are used for ALL treatment, it would have been obvious to use the anti-CD38 of Elias et al, which treats ALL, for the treatment of ALL which is resistant to the commonly used anti-cancer agents.


Over Doshi US 9,732,154
Claims 1-5, 10, 12, 15-16 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9732154 in view of Lejuene et al US 20110293606, Thomas et al Cancer vol. 106 p. 1569 (2006), Hansen et al US 20100068136 and Drachman et al US 2009/0304687.
The claims of Doshi are directed to anti-CD38 antibodies that treat ALL through ADCC, CDC or ADCP wherein the antibody can comprise CDRs of SEQ ID NO. 6-11 (which are applicant's (SEQ ID NO. 6-11), VH and VL of SEQ ID NO. 4 and 5, respectively (which are applicant's SEQ ID NO. 4 and 5, respectively) and HC and LC of SEQ ID NO. 12 and 13, respectively (which are applicant’s SEQ ID NO. 12 and 13, respectively), wherein the patients are resistant to BCR-ABL kinase inhibitor and wherein the antibody is used in combination with vincristine.  The claims of Doshi also claim the same Fc mutations are applicant and the same amount of fucosylation as applicant. The antibodies of Doshi can also be administered with vincristine and the administration can be separate, sequential or simultaneous (claims 1 and 14 of patent). The antibodies are administered to patients who are resistant to standard therapies (claim 1 of patent).
The only difference between the instant invention and the reference is the combination with CHOP (cyclophosphamide, doxorubicin, prednisone and vincristine).
Lejeune et al discloses the use of anti-CD38 antibodies and that these can be used to treat cancer which are resistant to commonly used anti-cancer agents (paragraph 38).
Commonly used anti-cancer treatments for ALL are known in the art.  Thomas et al discloses that ALL accounts for 1-5% of NHL and treatments include a combination of rituximab with CHOP (i.e. R-CHOP) or rituximab with hyper-CVAD (hyperfractionated cyclophosphamide, vincristine, doxorubicin, dexamethasone and cytarabine (page 1569 (first full paragraph after “keywords”, Table 1 and page 1570, second column, first full paragraph and entire reference).  Hansen et al (paragraph 143) disclose that CHOP is the standard treatment for NHL and B-cell malignancies and Drachman et al also discloses that CHOP, R-CHOP. ICE and R-ICE (paragraphs 229-230) are treatments for NHL and B-cell malignancies.  
	Thus, since the claims of Doshi claim that the anti-CD38 antibodies (which is the same as applicant’s) can be used for the treatment of ALL and CHOP is a known therapy for ALL (Hansen t al, Thomas et al and Drachman et al), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the anti-CD38 antibodies of Doshi with CHOP because both are used for the treatment of the ALL and because Lejuene et al shows that antibodies which treat ALL can be used to treat resistant ALL.  While Doshi et al does include the use of vincristine in their claim, the claim is claimed with open language and therefore can include the addition of other chemotherapeutics and the addition of cyclophosphamide, doxorubicin and prednisone would be obvious in view of Hansen et al, Thomas et al and Drachman et al.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents for the treatment of ALL.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer. 


Over U.S. Patent No. 9603927
Claims 1-5, 10, 12 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9603927. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the claims of the patent are directed to methods of treating CD38 positive hematological malignancies (including ALL) using the same combination or antibody and CHOP as the claims of the instant application.  The scope of the claims in the patent is narrower because the subject in the claims is limited to those that are resistance or acquired resistance to treatment with a chemotherapeutic agent and the subject in the instant set of claims can be any subject.  The patent is the parent case of the instant application. 




Over 16/741542
Claims 1-5, 10, 12 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9, 11-12, 14-18 and 20-24 of copending Application No. 16741542 in view of Lejuene et al US 20110293606, Thomas et al Cancer vol. 106 p. 1569 (2006), Pui et al Nature Reviews vol. 6 p. 149 (2007), Hansen et al US 20100068136 and  Drachman et al US 2009/0304687.
This is a provisional nonstatutory double patenting rejection.  Application ‘542 has been allowed and once this application issues as a patent, this rejection will no longer be provisional.
The claims of Doshi are directed to anti-CD38 antibodies that treat relapsed or refractory ALL through ADCC, CDC or ADCP wherein the antibody can comprise CDRs of SEQ ID NO. 6-11 (which are applicant's (SEQ ID NO. 6-11), VH and VL of SEQ ID NO. 4 and 5, respectively (which are applicant's SEQ ID NO. 4 and 5, respectively) and HC and LC of SEQ ID NO. 12 and 13, respectively (which are applicant’s SEQ ID NO. 12 and 13, respectively) in combination with vincristine.  The claims of Doshi also claim the same Fc mutations are applicant and the same amount of fucosylation as applicant. The claims also state that the antibody can be administered with vincristine or radiotherapy and the administration can be separate, sequential or simultaneous. The antibodies are administered to patients who are resistant to BCR-ABL kinase inhibitor.
The only difference between the instant invention and the reference is the combination with CHOP (cyclophosphamide, doxorubicin, prednisone and vincristine) and the specific resistances to the treatment regimes. 
Lejeune et al discloses the use of anti-CD38 antibodies and that these can be used to treat cancer which are resistant to commonly used anti-cancer agents (paragraph 38).
Commonly used anti-cancer treatments for ALL are known in the art.  Thomas et al discloses that ALL accounts for 1-5% of NHL and treatments include a combination of rituximab with CHOP (i.e. R-CHOP) or rituximab with hyper-CVAD (hyperfractionated cyclophosphamide, vincristine, doxorubicin, dexamethasone and cytarabine (page 1569 (first full paragraph after “keywords”, Table 1 and page 1570, second column, first full paragraph and entire reference).  Pui et al discloses common treatments for ALL include rituximab (p. 157), prednisone, vincristine, doxorubicin, etoposide and ifosfamide (Table 1 and entire reference).  Hansen et al (paragraph 143) disclose that CHOP is the standard treatment for NHL and B-cell malignancies and Drachman et al also discloses that CHOP, R-CHOP. ICE and R-ICE (paragraphs 229-230) are treatments for NHL and B-cell malignancies.  
	Thus, since the claims of Doshi claim that the anti-CD38 antibodies (which is the same as applicant’s) can be used for the treatment of relapsed or refractory ALL and CHOP is a known therapy for ALL and since Lejuene et al discloses the use of anti-CD38 antibodies and that these can be used to treat cancer which are resistant to commonly used anti-cancer agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the anti-CD38 antibodies of Doshi with CHOP because both are used for the treatment of the ALL and because Lejuene et al shows that antibodies which treat ALL can be used to treat resistant ALL.  While Doshi et al does include the use of vincristine in their claim, the claim is claimed with open language and therefore can include the addition of other chemotherapeutics and the addition of cyclophosphamide, doxorubicin and prednisone would be obvious in view of Hansen et al, Thomas et al and Drachman et al.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents for the treatment of ALL.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer. 
	With respect to the claims of Doshi et al being limited to relapsed and refractory ALL, it is the Examiner’s position that treatment of ALL (as currently claimed) encompasses relapsed and refractory ALL.
With respect to the treatments of cancers which are resistant to therapies (claims 15-21), Thomas et al, Pui et al, Hansen et al and Drachman et al all disclose that rituximab with CHOP (i.e. R-CHOP) or rituximab with hyper-CVAD (hyperfractionated cyclophosphamide, vincristine, doxorubicin, dexamethasone and cytarabine, rituximab, prednisone, vincristine, doxorubicin, etoposide and ifosfamide, CHOP, R-CHOP. ICE and R-ICE are all known therapies for NHL malignancies and ALL if a form of NHL malignancy (Thomas et al).  Since Lejuene et al discloses the use of anti-CD38 antibodies for treating cancer which are resistant to commonly used anti-cancer agents and since the agents of applicant’s claim 15-21 are used for ALL treatment, it would have been obvious to use the anti-CD38 of Elias et al, which treats ALL, for the treatment of ALL which is resistant to the commonly used anti-cancer agents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643